United States Court of Appeals,

                                         Eleventh Circuit.

                                           No. 97-9223.

 WORLD INSURANCE CO., Individually and as Successor-in-Interest to Security General Life
Insurance Co., Plaintiff-Counter-defendant-Appellee-Cross-Appellant,

                                                 v.

          Ralph J. BRANCH, Defendant-Counter-claimant-Appellant-Cross-Appellee.

                                          Sept. 29, 1998.

Appeals from the United States District Court for the Northern District of Georgia (No. 1:96-cv-
2286-RCF); Richard C. Freeman, Judge.

Before BLACK and CARNES, Circuit Judges, and FAY, Senior Circuit Judge.

       PER CURIAM:

       Appellant Ralph J. Branch appeals the district court's ruling rescinding the health insurance

policy underwritten by World Insurance Company. Cross-Appellant World Insurance Company

appeals the district court's ruling that the policy limitation on expenses incurred for the treatment

of Acquired Immune Deficiency Syndrome (AIDS) violates Title III of the Americans with

Disabilities Act (ADA), 42 U.S.C. §§ 12181-12189.

       We affirm on the basis of the district court's analysis and ruling in its May 22, 1997 order,

in which the district court denied "defendant's motion for summary judgment, as it pertains to

plaintiff's claim for rescission and his counterclaim for specific performance...." World Ins. Co. v.

Branch, 966 F. Supp. 1203, 1206-07 (N.D.Ga.1997). Because the policy has been rescinded, the

district court's ruling regarding AIDS and Title III of the ADA is moot and is vacated.

       AFFIRMED IN PART and VACATED IN PART.